Filed 7/23/13
                           CERTIFIED FOR PUBLICATION



             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                   DIVISION THREE


MON CHONG LOONG TRADING                               B240828
CORP.,
                                                      (Los Angeles County
        Petitioner,                                   Super. Ct. No. GC046734)

        v.

SUPERIOR COURT OF THE
STATE OF CALIFORNIA, COUNTY OF
LOS ANGELES,

        Respondent;

DEFANG CUI,

        Real Party in Interest.




        ORIGINAL PROCEEDINGS in mandate. Jan A. Pluim, Judge. Petition granted
and the matter remanded to the trial court with directions.
        Wesierski & Zurek and Frank J. D’Oro for Petitioner.
        No appearance for Respondent.
        Vititoe Law Group, Carrington J. Snyder and James W. Vititoe for Real Party in
Interest.

                      _______________________________________
       The defendant and appellant, Mon Chong Loong Trading Corp. (defendant) has

appealed the trial court’s order taxing the defendant’s claim for expert witness fees

included in its cost bill. The defendant filed its cost bill in this matter following the

voluntary dismissal, without prejudice, of the complaint of plaintiff and respondent,

Defang Cui (plaintiff).

       This case presents the question of whether an order to pay expert witness fees

under the cost-shifting provisions of the Code of Civil Procedure, section 998,1 is

appropriate in the circumstances of this case. We will hold that a voluntary dismissal

constitutes the conclusion of the action and is therefore an appropriate precipitating

event triggering the trial court’s discretion as to the assessment of expert witness fees

under section 998.2

                   FACTUAL AND PROCEDURAL BACKGROUND

       After a fall that allegedly resulted in a back injury at defendant’s supermarket on

August 16, 2010, plaintiff filed this action on January 13, 2011. Plaintiff’s form

complaint alleged causes of action based on negligence and premises liability.

Defendant filed an answer on April 6, 2011.



1
      Unless otherwise stated, all statutory references are to the Code of Civil
Procedure.
2
        There was no final judgment in this matter. As we explain, this means that the
trial court’s order taxing costs cannot be deemed to be an appealable “post-judgment”
order. However, because (1) this case presents an issue of first impression and
(2) defendant would otherwise be deprived of any opportunity for an appellate review of
the trial court’s order, we have exercised our discretion to treat the notice of appeal as
a petition for a writ of mandate.

                                              2
       On December 7, 2011, defendant served a demand for exchange of expert

witness lists and reports. On December 13, 2011, defendant also served on plaintiff

a notice for an independent medical examination (IME) to be conducted by one of the

defendant’s experts. On December 20, 2011, defendant made plaintiff an offer under

section 998 to permit entry of judgment in favor of plaintiff for $10,000 in return for

a release of “all existing and future medical, legal and other liens arising in any way

from the subject incident.” Plaintiff did not respond to the offer, did not appear for the

IME, and did not participate in the exchange of expert witness lists and reports.

       After the time had passed for plaintiff to participate in the expert witness

information exchange, defendant, on January 11, 2012, filed a motion in limine to

preclude plaintiff from calling any expert witnesses or offering any expert testimony.

The Final Status Conference, during which motions in limine are heard (Cal. Rules of

Court, rule 3.1548(f)(11)) was scheduled for February 10, 2012. Opposition to the

defendant’s motion was therefore due nine court days prior to that date (§ 1005,

subd. (b)).

       Time still remained to oppose defendant’s motion in limine when plaintiff filed

a substitution of attorney on January 17, 2012. Defendant’s counsel spoke with

plaintiff’s new attorney and “all counsel agreed” that plaintiff would appear for

a rescheduled IME on February 1, 2012. However, on January 30, the last day on which

an opposition to the motion in limine could be timely filed, plaintiff filed a request for

voluntary dismissal of her complaint without prejudice. Such dismissal was entered the

same day.


                                             3
       Defendant, on February 2, 2012, filed a memorandum of costs seeking $7,336,

including $3,600 for expert witness fees incurred preparing for trial. On February 27,

2012, plaintiff moved to strike the memorandum of costs in its entirety or, in the

alternative, tax the defendant’s costs with respect to the expert witness fees. Defendant,

on March 29, 2012, filed an opposition to the motion to tax costs and, in the same filing,

requested that the earlier dismissal by plaintiff be deemed with prejudice because it was

filed while a purportedly dispositive motion in limine (to exclude expert witness

testimony) was pending. On April 13, 2012, the trial court granted the motion to tax the

expert witness fees, awarded the remaining $3,736 in costs, and denied defendant’s

request that plaintiff’s dismissal be deemed with prejudice.3 On April 20, 2012,

defendant filed a notice of appeal from this order.4



3
        The trial court’s order reads in full: “After full consideration of the evidence,
and the written and oral submissions by the parties, the Court finds that: [¶] 1. The
Motion to Strike the Cost Bill is denied. [¶] 2. The Motion to Tax the Cost Bill is
granted as to Item 8, which is taxed in its entirety and is otherwise denied. [¶] 3. The
total amount of costs ordered to be paid by Plaintiff to Defendant is $3,736.00 [¶]
4. The Defendant is not entitled to recover its expert fees pursuant to C.C.P. Section 998
because this case did not result in any ‘Judgment or Award’ more favorable than its
offer. [¶] 5. The Court declined to consider Plaintiff’s dismissal as a dismissal with
prejudice. Plaintiff was not facing termination of her case pursuant to statute or motion
at the time of dismissal. [¶] WHEREFORE, by virtue of law, and by reason of the
aforesaid, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant,
Mon Chong Loong Trading Corp. dba HONG KONG SUPERMARKET OF
MONTEREY [PARK] recover from Plaintiff DEFANG CUI, its costs and
disbursements in the sum of $3,736.00.”
4
        Plaintiff re-filed an identical action in Los Angeles Superior Court (LASC
No. GC049607) on June 8, 2012, and that matter has been stayed pending the outcome
of this appeal. We have taken judicial notice of the filing of such new action in the trial
court. (Evid. Code, § 452, subd. (d).)

                                             4
                                   ISSUES ON APPEAL

       The dispositive issues in this case include whether a plaintiff’s voluntary

dismissal without prejudice constitutes a failure to obtain a more favorable judgment or

award, thus triggering a defendant’s right to expert witness fees under section 998.

That, in turn, raises the question as to whether section 998 expert witness fees are part

of the costs on which entry of dismissal is conditioned under section 581. At the point

of entry of a voluntary dismissal of a lawsuit, it is clear that the plaintiff has failed to

obtain a more favorable judgment or award in that suit, but does that mean that the trial

court therefore has discretion to award defendant’s expert witness fees under

section 998 subdivision (c)(1)? Should policy considerations support an award of

section 998 expert witness fees in such circumstances?5

                                       DISCUSSION

       1.      Appealability and Standard of Review

       Defendant appeals from the April 13, 2012 order taxing costs, which followed

the clerk’s dismissal. Plaintiff argues that this appeal is not based on an appealable

order or judgment. An order on a motion to tax costs is ordinarily “separately

appealable as an order after final judgment.” (Markart v. Zeimer (1925)

74 Cal. App. 152, 155; 7 Witkin, Cal. Procedure (5th ed. 2008) Judgment, § 147,

p. 680.) That is, an appeal may be taken from a postjudgment order. (§ 904.1

5
        For example, there is no guarantee that a second action will be filed or pursued
by the plaintiff after the initial action has been voluntarily dismissed. As a result, if the
defendant cannot recover section 998 expert witness fee costs upon the conclusion of
the initial action, irrespective of whether the plaintiff refiles the action, the defendant
may be denied any opportunity to ever recover such costs.

                                               5
subds. (a)(2).) Here, however, there has been no judgment, only a dismissal, and the

entry of dismissal by the clerk is a “ministerial, not judicial, act, and no appeal lies

therefrom.” (Associated Convalescent Enterprises v. Carl Marks & Co., Inc. (1973)

33 Cal. App. 3d 116, 120.) Therefore, the order taxing costs follows a non-appealable

voluntary dismissal, and is similarly non-appealable.

       However, (1) under unusual circumstances, and (2) where doing so would serve

the interests of justice and judicial economy, an appellate court may use its discretion to

construe an appeal as a petition for writ of mandate. (Morehart v. County of

Santa Barbara (1994) 7 Cal. 4th 725, 732.) The unusual circumstances that necessitate

review as a writ petition include where the matter presents an issue of first impression.

(Zabetian v. Medical Board of California (2000) 80 Cal. App. 4th 462, 466.) This case

does present such an issue: whether a plaintiff’s voluntary dismissal without prejudice

constitutes a failure to obtain a more favorable judgment or award and triggers

cost-shifting under section 998. In addition, if we do not exercise our discretion to treat

defendant’s appeal as a petition for writ of mandate, the defendant may be left without

any appellate remedy to challenge the trial court’s order. The interests of justice,

however, require that defendant have an opportunity for appellate review. For these

reasons, we have determined to construe the defendant’s appeal as a petition for a writ

of mandate.

       In construing scope and application of section 998, we review the trial court’s

decision de novo. (Mesa Forest Products, Inc. v. St. Paul Mercury Ins. Co. (1999)




                                              6
73 Cal. App. 4th 324, 329.) Under a de novo standard of review, this court is not bound

by the lower court’s interpretation of the statute.

       2.      The Trial Court Should Exercise Its Discretion with Respect to
               the Award of a Defendant’s Section 998 Expert Witness Fee Claim
               Following a Plaintiff’s Voluntary Dismissal of the Action

       A plaintiff may voluntarily dismiss a complaint by written request to the clerk at

any time prior to the commencement of trial, upon payment of costs (§ 581

subd. (b)(1)). As the statute expressly states, a party in whose favor such a dismissal is

entered is entitled to recover its costs (§ 1032 subd. (4)(b)). Generally, these costs do

not include the fees of experts not ordered by the court. (§§ 1032, 1033.5, subd. (b)(1).)

However, expert witness fees may be recoverable following a valid section 998

settlement offer that is not accepted. “If an offer made by a defendant is not accepted

and the plaintiff fails to obtain a more favorable judgment or award . . . the court or

arbitrator . . . in its discretion, may require the plaintiff to pay a reasonable sum to cover

costs of the services of expert witnesses . . . actually incurred and reasonably necessary

in . . . preparation for trial or arbitration . . . . ” (§ 998, subd. (c)(1); italics added.) The

issue in this case is whether a plaintiff’s voluntary dismissal of a complaint (where

a section 998 offer has not been accepted) triggers trial court consideration of whether

expert witness costs may be recovered by the defendant. We hold that it does.

       Section 998 does not describe the proper moment in the life-cycle of a lawsuit to

assess expert witness fees. Both parties appear to believe that a judgment is necessary

to trigger the award of section 998 fees, but disagree over whether a judgment or




                                                7
equivalent dismissal occurred.6 In our view, section 998’s “more favorable judgment or

award” language describes the necessary condition for relieving the refusing party of its

obligation to pay, not the timing of the award. The appropriate moment for a court to

assess whether a more favorable judgment or award has been obtained is at the

conclusion of the lawsuit. In many cases, the conclusion of the lawsuit is synonymous

and contemporaneous with the entry of judgment, and thus the distinction is irrelevant.

Here, however, the action ended with a voluntary dismissal.

       Section 998 does not require that the party who has submitted a valid and

reasonable offer (here, the defendant) achieve any specific result; the discretionary

award of fees is triggered “[i]f . . . plaintiff fails to obtain a more favorable judgment or

award . . . . ” (§ 998 subd. (c)(1), italics added.) By its plain language, it requires that

the plaintiff who refused the reasonable settlement offer obtain a more favorable

judgment or award in order to avoid possible liability for section 998 fees.

       A plaintiff may fail to obtain a more favorable judgment or award by failing to

obtain any award at all, as in the case of voluntary dismissal. The law already

recognizes this fact. Indeed, voluntary dismissal of a lawsuit is always conditioned

“upon payment of costs,” even if the dismissal is without prejudice and the potential

exists, as in this case, for a refiling of the same action. (§ 581 subd. (b)(1); § 1032


6
       The parties briefed extensively the issue of whether the voluntary dismissal in
this case was with or without prejudice. We decline to decide the matter, as even
a voluntary dismissal without prejudice triggers a potential award of costs. (Cano v.
Glover (2006) 143 Cal. App. 4th 326, 331 [“Defendant is entitled to costs regardless of
whether the dismissal is with or without prejudice”].) Therefore, the issue would not be
outcome-determinative.

                                              8
subd. (a)(4); Cano v. Glover, supra 143 Cal.App.4th at p. 331; Cal. Rules of Court,

rule 3.1700(a)(1)).

       While a lawsuit may be concluded by a voluntary dismissal, the price of such

a dismissal is the payment of costs under section 1032. In our view, section 998

expands those costs to include the discretionary award of expert witness fees. Even

though there may remain the possibility (or existence) of a second lawsuit, both justice

and judicial economy require that the award of costs be swiftly and simply concluded

following the dismissal. Such award cannot be predicated or dependent upon the

possible future result of related (or even identical) separate litigation that may itself

never progress to a judgment or award.7 Thus, the trial court erred to the extent it

required the defendant, who had made a valid section 998 offer, to first obtain

a judgment in the case before the trial court would consider its claim for recovery of

expert witness fees. We will therefore direct the trial court to (1) vacate its order of

April 13, 2012 (to the extent that it taxed defendant’s claim for expert witness fees) and

(2) exercise its discretion under section 998, subdivision (c)(1).8




7
       We note that the second action (LASC No. GC049607, filed June 8, 2012) had
not yet been filed by plaintiff when the trial court held its hearing on, and resolved, the
motion to tax costs.
8
       The amount of any expert witness fees awarded to the defendant in this action
may be taken into account in the refiled action, if the issue of plaintiff’s responsibility
for defendant’s expert witness fees should arise in that case as well.

                                              9
                                       DISPOSITION

       Defendant’s petition is granted. Let a preemptory writ of mandate issue directing

the trial court to vacate its order of April 13, 2012, to the extent that it taxed the

defendant’s cost bill in this matter. The trial court is further directed to reconsider,

subject to the exercise of its discretion under section 998, the plaintiff’s motion to tax

the defendant’s cost bill claim for expert witness fees and make a new order with

respect to such motion. Each party shall bear its own costs in these appellate

proceedings.



       CERTIFIED FOR PUBLICATION




                                                                          CROSKEY, J.

WE CONCUR:




       KLEIN, P. J.




       KITCHING, J.




                                              10